Citation Nr: 0822483	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  06-31 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1985 to 
May 1985, from January 1986 to June 1987, and from December 
1992 to April 1993.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2005 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina that denied 
entitlement to a TDIU. 

In January 2008, the veteran submitted to the Board 
additional evidence for consideration in connection with the 
claim on appeal.  A waiver of RO jurisdiction for this 
evidence was received in a February 2008 written statement 
included in the record.  The Board accepts this evidence for 
inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 
(2007).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's service-connected disabilities consist of 
lumbosacral strain with degenerative changes rated as 40 
percent disabling and hemorrhoids rated as noncompensable (0 
percent disabling).

3.  The veteran is a college graduate and reported full-time 
employment as of October 2006.

4.  Competent medical evidence does not indicate that the 
veteran's service-connected disabilities alone preclude him 
from engaging in substantially gainful employment that is 
consistent with his education and occupational experience.




CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 3.340, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for entitlement to a TDIU 
was received in July 2005.  In correspondence dated in July 
2005, he was notified by the RO of the provisions of the VCAA 
as they applied to TDIU claims.  This letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claim and identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim.  Thereafter, the claim was reviewed 
and a statement of the case was issued in October 2006.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield 
III), 07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in 
October 2006.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
The veteran's service treatment records and all relevant VA 
and private treatment records pertaining to his service-
connected conditions have been obtained and associated with 
his claims file.  He has also been provided with multiple VA 
medical examinations to assess the current state of his 
service-connected disabilities.  

Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim. 

Laws and Regulations

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340 
(2007).  Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability:  (1) Disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
Disabilities resulting from common etiology or a single 
accident; (3) Disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric; (4) Multiple injuries incurred in 
action; or (5) Multiple disabilities incurred as a prisoner 
of war.  See 38 C.F.R. § 4.16 (2007).

It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  For purposes of this 
section, marginal employment generally shall be deemed to 
exist when a veteran's earned annual income does not exceed 
the amount established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person.  Marginal employment may also be held to exist, on a 
facts found basis (includes but is not limited to employment 
in a protected environment such as a family business or 
sheltered workshop), when earned annual income exceeds the 
poverty threshold.  Consideration shall be given in all 
claims to the nature of the employment and the reason for 
termination.   See 38 C.F.R. § 4.16(a) (2007). 

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, in the case of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet these schedular percentage 
standards, the case should be submitted to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  The veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on the issue must be 
addressed.  See 38 C.F.R. § 4.16(b) (2007).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  See 38 C.F.R. §§ 3.341(a), 
4.19 (2007).  Factors to be considered are the veteran's 
education, employment history, and vocational attainment.  
See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

A high disability rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
However, the question in a total rating case based upon 
individual unemployability due to service-connected 
disabilities is whether the veteran is capable of performing 
the physical and mental acts required by employment and not 
whether the veteran is, in fact, employed.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

Factual Background and Analysis

The veteran contends that he is entitled to a TDIU, as his 
service-connected disabilities, lumbosacral strain with 
degenerative changes and hemorrhoids, render him 
unemployable.

The veteran's service-connected disabilities consist of 
lumbosacral strain with degenerative changes rated as 40 
percent disabling and hemorrhoids rated as noncompensable (0 
percent disabling).  

In a December 2004 VA spine examination report, the veteran 
indicated that he was a truck driver and that during most of 
his pain episodes, he continued to drive with the benefit of 
Ibuprofen.  He stated that approximately once every other 
week, he needed to stop to rest for an hour or two before he 
continued, but this was the only interference with his 
occupation.  

In his July 2005 VA Form 21-8940 (Application for Increased 
Compensation Based on Unemployability), the veteran indicated 
that he completed a college education and that he became too 
disabled to work as of March 15, 2005.  In this report, he 
noted that he left his last job as a truck driver due to his 
service-connected disabilities and that he did not inform his 
employer of his disabilities because he believed he would not 
have gotten the job.  In his July 2005 TDIU claim, he again 
stated that he is no longer able to work due to his service-
connected disabilities.

The veteran's former employer completed a VA Form 21-4192 
(Request For Employment Information In Connection With Claim 
For Disability Benefits) in August 2005, noting that the 
veteran had worked 40 hours per week from July 30, 2004 to 
March 25, 2005 as a driver, hauling and delivering freight.  
The employer declined to provide a reason for termination of 
employment.

In an August 2005 VA spine and hemorrhoids examination 
report, the veteran reported that he was driving trucks in 
March 2005 when he re-injured his back.  He stated that the 
back pain kept him out of work for 8 weeks, and he had to 
leave his job as a result.  He further indicated that he re-
injured his back 3 weeks ago.  With respect to his 
hemorrhoids, he stated that he has flare-ups 2 to 3 times per 
month.  It was not indicated that his disabilities precluded 
employment.

In an August 2006 VA health screening and physical 
examination note, the veteran reported that he had no need 
for assistance with transfers; no difficulty with ambulation 
or mobility; and no trouble bathing, dressing, or self-
feeding.  The physician assessed chronic low back pain with 
no new symptoms and hemorrhoids, and prescribed a 
continuation of the current treatment as needed.

In an October 2006 VA spine and hemorrhoids examination 
report, the veteran stated that he has not had any physician-
prescribed bed rest in the last year.  He reported that he 
was working full time as a truck driver, that he missed 2 or 
3 days of work in the last year due to his back disability, 
and that he had to stop working 4 weeks ago after injuring 
his back when he picked up a child.  He noted, however, that 
he planned to resume work the following Monday.  He stated 
that he is unable to lift more than 50 pounds, is unable to 
stand more than 30 minutes, and is unable to sit more than 1 
hour.  With respect to his hemorrhoids disability, he 
indicated that driving and lifting, specifically lifting 
weight over approximately 150 pounds, aggravates his 
hemorrhoids.  It was not indicated that his disabilities 
precluded employment.

On clinical examination in October 2006, forward flexion of 
the lumbar spine was to 90 degrees with pain from 70 to 90 
degrees, extension and lateral flexion bilaterally were to 30 
degrees, and lateral rotation bilaterally was to 45 degrees. 
Sensation and strength in the lower extremities were normal, 
as were x-rays of the lumbar spine. No additional limitations 
due to pain, fatigue, weakness or lack of endurance were 
evident. The pertinent diagnoses were lumbar strain and 
hemorrhoids.

In a January 2008 private chiropractic treatment report, G. 
P., D. C., indicated that the veteran initially presented to 
the office for back pain in December 2007, but denied any 
recent accident, injury, fall, or trauma other than bending 
forward to pick up his grandchild around the same time 
period.  The examiner reported no complaints or findings 
related to the effects of the veteran's back pain on his 
employability.

At 40 percent, the veteran's combined disability rating does 
not meet the schedular criteria for consideration of a TDIU 
rating under 38 C.F.R. § 4.16(a) (2007).  For those veterans 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a), total disability ratings for compensation 
may nevertheless be assigned when it is found that the 
service-connected disabilities are sufficient to produce 
unemployability.  These cases should be referred for extra-
schedular consideration.  See 38 C.F.R. § 4.16(b) (2007).

In the present case, the veteran reported during the October 
2006 VA examination that he was again working full time as a 
truck driver, and although he had taken off 4 weeks after re-
injuring his back, he planned to return to his job the 
following Monday.  He also indicated during the same 
examination that he has not had any physician-prescribed bed 
rest in the last year.  Further, it has not been stated by 
any medical authority that the veteran's service-connected 
disabilities preclude employment.  Inasmuch as it has not 
been found that the service-connected disabilities are 
sufficient to produce unemployability, referral for extra-
schedular consideration is not required.

Based on the evidence discussed above, the record does not 
demonstrate the veteran's service-connected disabilities 
alone actually preclude him from engaging in substantially 
gainful employment, and that he is totally disabled due to 
his service-connected disabilities.  The Board recognizes 
that the veteran's service-connected back and hemorrhoid 
disabilities affect his ability to secure or follow a 
substantially gainful occupation.  In recognition of the 
severity of his service-connected disabilities, the veteran 
is currently rated as a combined 40 percent disabled.  
However, in this case, there is no reason for the Board to 
conclude that the veteran's service-connected back and 
hemorrhoid disabilities alone produce unemployability or are 
so unusual or exceptional as to warrant referral of the case 
for extra-schedular consideration.  See 38 C.F.R. §§ 3.321, 
4.16(b) (2007).


ORDER

Entitlement to a TDIU due to service-connected disabilities 
is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


